DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on July 13, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–6:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 3, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was added.
Applicant's Amendment to address objections to the Applicant’s Specification has been reviewed. It would appear Applicant corrected the part number callouts but the replacement paragraph numbers do not match the as-filed specification. For example, paragraph [0001]  in the as-filed Specification contains a single word, “None.” However, Applicant’s Reply at *2. It is believed that paragraph [0001] in the amended Specification is paragraph “[0033]. However, Applicant should make that clear during the next round of prosecution. Thus, the amendments to Applicant’s Specification remain objected to as indicated in the Non-Final Office Action mailed Apr. 13, 2021 [“Non-Final Office Action”].
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Non-Final Office Action. The objection to Claim 18 is withdrawn. 

Response to Arguments

Argument Persuasive—Drawing Objections
Applicant argues that the drawings comply with 37 CFR 1.84(p)(4). Although the same name was used for different reference characters, each reference character is a separate entity or component. Applicant’s Reply at *11. Applicant’s argument is persuasive. Each and every drawing objection set forth in the Non-Final Office Action is withdrawn.
Argument Unpersuasive–35 U.S.C. § 101 Rejection
	Applicant’s Reply to the 35 U.S.C. §101 rejection set forth in the Non-Final Office Action has been fully considered but is not persuasive for the reasons stated here and in the § 101 rejection below.	
	Applicant disagrees the Rep. Claim 1 recites the abstract idea exception of mental processes because the method is perform by a distributed computer system and “electronic messages are generated and transmitted between computers.” Applicant’s Reply at *12. A human cannot receive transaction requests, generated populated prototype messages, and send transaction requests to an authorization computer, citing Ex parte Hannun (Appeal 2018-003323), which is precedential. Id. First, Ex parte Hannun is not precedential but designed “informative.” Examiner finds Ex Parte Hannun unpersuasive given the facts here, even if it were precedential and/or binding on the Examining Corps. Further, Applicant’s argument is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out the nexus between the cited case and the claimed invention. 
	The Non-Final Office Action identified abstract idea exceptions of mental process and sales activities, a particular form of commercial or legal interactions under organizing human activity. Non-Final Act. at 6–7. Applicant makes no argument why Rep. Claim 1 does not recite the abstract idea exception of sales activities, waiving argument. Thus, irrespective of Applicant’s argument on the mental process exception, Applicant’s argument must fail because no argument was made regarding the sales activities exception. Thus, Rep. Claim 1 at least recites an abstract idea exception of sales activities. As explained in detail in the Non-Final Office Action how each limitation could be a mental process, Applicant argument otherwise is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. See, MPEP § 2106.04(a)(2)(III) (“Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”). As explained in the Non-Final Office Action, “the identifying and generating of the prototype messaging template using transaction and transaction type-data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text for a paper form. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).” Non-Final Act. at *6.
	Applicant argues the amend claims recites a practical application because the amended limitation “responding, by the service provider computer, to the transaction request based on a response received from the authorization computer, the response comprising an indication of whether the authorization computer is capable of conducting a transaction associated with the populated prototype message;” “improves authorization computers … [by] testing authorization computers for ability to conduct transactions prior to sending transaction requests to the authorization computers.” Applicant’s Reply at *12. The computer is merely used as a tool, MPEP § 2106.05(f) or field of use limitation as in Flook. MPEP § 2106.05(h). The alarm in Flook analogous to the “indication” of the pending claims “because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed.” MPEP § 2106.05(h).
Argument Unpersuasive–35 U.S.C. § 103 Rejection
	Applicant argues the cited portions of the art of record Chiappetti do not disclose “any method for determining that an authorization computer is or is not capable of processing a message from an access device, and therefore does not teach or suggest the amended limitation ‘the response comprising an indication of whether the authorization computer is capable of conducting a transaction associated with the populated prototype message’” as recited by Independent claims. Applicant’s Reply at *13. Examiner respectfully disagrees. Applicant correctly identifies that prior art Chiappetti describes “error-testing of merchant messages to be used with point-of-sale devices.” Id. Applicant further correctly identifies the cited paragraphs of Chiappetti describe “how a message is received at a server [Chiappetti at 0037] and the message is tested for errors to generate test results [Chiappetti at 0042–0045].” Id. Applicant quibbles that the purpose of Chiappetti “determining errors within messages generated by a POS system” is not “determining that an authorization computer is or is not capable of processing a message from an access device.” They are one in the same, as claimed. Chiappetti explains that merchant authorization messages are transmitted between the a merchant’s POS device and the issuer. Chiappetti, ¶ [0012]. The issue computer “makes a determination of whether the purchase is approved or rejected” based on the merchant authorization message. Id. If the merchant message for a purchase contains errors, that message is not “usable with a computer system set up by the issuer of the financial transaction instrument to process messages.” Id. at ¶ [0017]. Thus, as Applicant does not define in the claims or in the Specification how the authorization computer determines “whether the authorization computer is capable of conducting a transaction associated with the populated prototype message,” Applicant ‘s argument must fail. Accordingly, Chiappetti discloses “the response comprising an indication of whether the authorization computer is capable of conducting a transaction associated with the populated prototype message” which is an error-free test message. Chiappetti, ¶ [0045].

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required. Applicant is requested to review all part call-outs are revise as necessary. Misidentified part call-outs and different names for the same call-out (e.g., provider and provider computer) are rampant throughout the Specification. Some locations are identified below but not all locations and issues. 
Note: Cited paragraphs to Applicant’s Specification refers to paragraph numbers of the as-filed Specification, Dec. 3, 2019.
¶ [0033]: It is believed that “authorization provider 106” is “authorization provider 110” as indicated in Fig. 1.
¶ [0033]: It is believed that “processing network 110” is “processing network 108” as indicated in Fig. 1.
¶ [0043]: It is believed that “authorization capability database 216” is “authorization capability data 216” as indicated in Fig. 2 and elsewhere in ¶ [0043].
¶ [0049]: It is believed that “access device 220” is “Access device 222” as indicated in Fig. 2.
¶ [0050]: It is believed that “authorization provider computer 222” is “authorization provider computer 224” as indicated in Fig. 2.
¶ [0065]: It is believed that “service provider computer 504” is “service provider 504” as indicated in Fig. 5 (multiple locations) and elsewhere in ¶¶ [0065]–[0072].
¶ [0068]: It is believed that “prototype message template 504” is “prototype message template 510 as indicated in Fig. 5 and elsewhere, e.g., ¶ [0069].

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–10 recite  “a method” and are therefore, directed to the statutory category of “a process.” Claims 11–17, 19, and 20 recite “a service provider computer” and are therefore, directed to the statutory category of “a machine.” Claim 18 recites “an access device” and are therefore, directed to the statutory category of “a machine.”
Representative Claim
 	Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components, and letters for clarity in describing the limitations
1. A method comprising:

[A] maintaining, at a service provider computer, a plurality of prototype message templates, each prototype message comprising a number of data fields populated with default values;

[B] receiving, at the service provider computer from an access device, a transaction request indicating a subset of transaction details and a transaction type;

[C] identifying, by the service provider computer, an appropriate prototype message template of the plurality of prototype message templates based on the transaction type;

[D] generating, by the service provider computer, a populated prototype message by overwriting a portion of the number of data fields of the identified prototype message template with the subset of transaction details;

[E] providing, by the service provider computer, the populated prototype message to an authorization computer associated with the transaction request; and

[F] responding, by the service provider computer, to the transaction request based on a response received from the authorization computer, the response comprising an indication of whether the authorization computer is capable of conducting a transaction associated with the populated prototype message.

Claims are directed to an abstract idea exception.
Step 2A, Prong One: 
Rep. Claim 1 recites a method comprising the steps of “maintaining … a plurality of prototype message templates, each prototype message comprising a number of data fields populated with default values” (Limitation A); “receiving … a transaction request indicating a subset of transaction details and a transaction type” (Limitation B); “identifying … an appropriate prototype message template of the plurality of prototype message templates based on the transaction type” (Limitation C); “generating … a populated prototype message by overwriting a portion of the number of data fields of the identified prototype message template with the subset of transaction details” (Limitation D); “providing … the populated prototype message to an authorization computer associated with the transaction request” (Limitation E); and “responding … to the transaction request based on a response received … , the response comprising an indication of whether the authorization computer is capable of conducting a transaction associated with the populated prototype message” (Limitation F). These steps recite he abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Rep. Claim 1 recites “identifying … an appropriate prototype message template of the plurality of prototype message templates based on the transaction type” (Limitation C) and “generating … a populated prototype message by overwriting a portion of the number of data fields of the identified prototype message template with the subset of transaction details” (Limitation D), which recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a person looking at the transaction type and forming a simple judgment about an appropriate prototype message template (Limitation C). Also, the claim encompasses a person with pen and paper, completing a written form and marking up/striking out data fields of the identified prototype message template using transaction details (Limitation D). In further support that Limitations C & D may be performed in the human mind or with pen and paper, the identifying and generating of the prototype messaging template using transaction and transaction type-data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III) (“Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); (2) and/or (2) further limits the abstract idea exception. The additional elements are: a service provider computer, an access device, and an authorization computer.
Regarding the service provider computer, access device, and authorization computer, Applicant’s Specification does not otherwise describe them except using exemplary language, so Examiner assumes Applicant intended merely a generic computer. E.g., Spec. ¶¶ [0040] (generic service provider computer), [0021] (generic access device & authorization computer). The claims describe the service provider computer, access device, and authorization computer performing the steps of the claimed method, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claims 11 and 18 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 11 and 18 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0051] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. The pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 4–10, 12, 13, 15–17, 19, and 20 all recite “wherein” clauses that further limit the abstract idea. 
Dependent Claim 3 recites the function of receiving data of a particular type, which and merely invokes a computer in its ordinary capacity to receive data. MPEP § 2106.05(f)(2).
Dependent Claim 14 recites the additional limitation of an “account information database” having information stored thereon of a particular type.  Applicant’s Specification does not otherwise describe the database except using exemplary language, so Examiner assumes Applicant intended merely a generic database. Spec., ¶ [0026] (generic database). The claims describe the database storing information of a particular type, which and merely invokes a computer in its ordinary capacity to store data. MPEP § 2106.05(f)(2).
Conclusion
Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1–16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Pat. Pub. No. 2007/0124210) [“Chiappetti”] in view of Maw (U.S. Pat. Pub. No. 2009/0294526) [“Maw”] and further in view of teaching reference HIF Interface, ISO-8583 (1987) Message Format,” [“ISO-8583”]

Regarding Claim 1, Chiappetti discloses
A method comprising: 
maintaining, at a service provider computer [server 102], a plurality of prototype message templates [ISO-8583 data structure], each prototype message comprising a number of data fields populated with default values; 
(See at last ¶ [0040], where the server 102 has “subroutines coded with pre-defined validation rules on the types … and arrangement of characters permissible in respective fields of a [transaction] message” for the purpose of detecting errors in the [transaction] message. A transaction message 200 submitted for testing from the merchant computer system comprises data arranged in data fields according to an ISO-8583 data structure (template). ¶ [0033]. An ISO-8583 transaction message comprises a number data fields. Figs 2 & 3. “Each field is tested by a subroutine that is specifically coded to detect errors in that field.” ¶ [0040]. Chiappetti reasonably suggests a plurality of prototype message templates. First, Chiappetti discloses five specific message types that are sent between a POS terminal and issuer. ¶ [0012]. Second, Chiappetti explains a need to have all messages tested for certification to convince merchants to accept it’s card. ¶¶ [0013], [0011]. Last, both Applicant’s Specification, Spec., ¶ [0018], and Chiappetti, ¶ [0033], disclose messages conforming the ISO-8583 message data structure. An ISO-8583 compliant message contains a message type indicator (MTI) and unique data elements for each message type. See “HIF Interface, ISO-8583 (1987) Message Format,” [“ISO-8583”] cited on PTO-892, and provided as a teaching reference of the state of the prior art at the time of filing and the knowledge level of a PHOSITA. MPEP § 2112(IV).) 

receiving, at the service provider computer [server 102] from an access device [merchant computing system 104], a transaction request indicating a subset of transaction details and a transaction type;  
(See at least Fig. 4, step 404, and associated text ¶ [0037], where the server 102 receives a transaction request message from a merchant computing system 104. The transaction request message contains transaction details and a message [transaction] type. Fig. 3. A subset of the transaction details is included because the test message does not contain information about a consumer, just information about the merchant and test message. ¶ [0033]. Alternatively, each test message type contains unique transaction information, that is a subset of all transaction information depending on the message type. Compare ISO-8583, Cash Withdrawal Request Message Format, § 1.2.1 (omitting Bit 103) with Deposit Request Message Format, § 1.2.3, (omitting Bits 39, 51, 54, and 102)).

identifying, by the service provider computer, an appropriate prototype message template of the plurality of prototype message templates based on the transaction type;
(See at least ¶ [0038], where the server 102 tests the received message for errors by executing subroutines with predefined validation rules based on the message or field type. ¶ [0040].)

generating … a populated prototype message … ;
(See at least Fig. 4, step 402, and associated text ¶ [0036].)

providing, by the service provider computer, the populated prototype message to an authorization computer associated with the transaction request; and
(See at least Fig. 4, step 404, and associated text ¶¶ [0037] & [0045], where the message is received by the server 102, which allows merchants “to test the ability of the POS device to accept standard responses or messages from a card-authorization system.)
responding, by the service provider computer, to the transaction request based on a response received from the authorization computer,  
(See at least Fig. 4, steps 410, 412, 414, and associated text ¶¶ [0042]–[0045], where the server notifies/responds to the merchant and/or merchant POS device based on whether the message “fails” or “pass[es]” from a determination received from the GAN system 100.)
 
the response comprising an indication of whether the authorization computer is capable of conducting a transaction associated with the populated prototype message.
(Chiappetti explains that merchant authorization messages are transmitted between the a merchant’s POS device and the issuer. Chiappetti, ¶ [0012]. The issue computer “makes a determination of whether the purchase is approved or rejected” based on the merchant authorization message. Id. If the merchant message for a purchase contains errors, that message is not “usable with a computer system set up by the issuer of the financial transaction instrument to process messages.” Id. at ¶ [0017]. Thus, Chiappetti discloses “the response comprising an indication of whether the authorization computer is capable of conducting a transaction associated with the populated prototype message” which is an error-free test message. Chiappetti, ¶ [0045].)

Chiappetti discloses “generating … a populated transaction message” but does not do so “by overwriting a portion of the number of data fields of the identified prototype message template with the subset of transaction details” and by the service provider computer. 

Maw discloses	
generating, by the service provider computer [Fig. 5, element 5100, “test device”], a populated prototype message by overwriting a portion of the number of data fields of the identified prototype message template with the subset of transaction details;
(See at least Fig. 6, steps 6060, 6070, and 6080, and associated text ¶¶ [0076] & [0077], where the test device “assigns data to a predetermined test scenario stored in memory (Step 6060), updating the test scenario stored in memory with a portion of the transaction data (subset) (Step 6070), and applying additional data to the test scenario (Step 6080).) 
It would have been obvious to one of ordinary skill in the art at the time of filing, for the service provider computer to have “generat[ed] … a populated transaction message in the manner claimed, “by overwriting a portion of the number of data fields of the identified prototype message template with the subset of transaction details,” as explained in Maw, to the known invention of Chiappetti, with the motivation to minimize merchant input for testing, minimize delays in testing and reduce the number of trained staff to assist with merchant setup processes for certification. Chiappetti, ¶¶ [0010], [0014], [0064].

Regarding Claim 2, Chiappetti, Maw, and ISO-8583 disclose
The method of claim 1 and each prototype message template as explained above.
Chiappetti further discloses
wherein each prototype message template is associated with a different transaction type. 
(Chiappetti reasonable suggests a plurality of prototype message templates associated with a different transaction type. First, Chiappetti discloses five specific message types that are sent between a POS terminal and issuer. ¶ [0012]. Second, Chiappetti explains a need to have all messages tested for certification to convince merchants to accept it’s card. ¶¶ [0013], [0011]. Last, both Applicant’s Specification, Spec., ¶ [0018], and Chiappetti, ¶ [0033], disclose messages conforming the ISO-8583 message data structure. An ISO-8583 compliant message contains a message type indicator (MTI) and unique data elements for each message type. See generally, ISO-8583. Alternatively, Maw at ¶ [0006], Abstract.)

Regarding Claim 3, Chiappetti, Maw, and ISO-8583 disclose
The method of claim 1 as explained above. 
Chiappetti further discloses
further comprising determining, based on the indication [passes], whether the authorization computer is capable of conducting a transaction of the transaction type.  
(See at least Fig. 4, steps 410 & 412, and associated text ¶¶ [0042] & [0043], where the authorization computer (server) determines whether the message “pass[es]” (Step 410) or “fails” (Step 412) authorization. Alternatively, Maw at Fig. 6, step 6110.)

Regarding Claim 4, Chiappetti, Maw, and ISO-8583 disclose
The method of claim 3 and the authorization computer as explained above. 
Chiappetti further discloses
wherein the authorization computer is determined to be capable of conducting the transaction of the transaction type upon determining that the response received from the authorization computer includes an approval.  
(See at least Fig. 4, step 410 and associated text ¶ [0042], where the authorization computer (server) determines whether the message “pass[es]” authorization. Alternatively, Maw at Fig. 6, step 6110, and associated test ¶ [0080] “approval” authorization).) 

Regarding Claim 5, Chiappetti, Maw, and ISO-8583 disclose
The method of claim 3 and the authorization computer as explained above. 
Chiappetti further discloses
wherein the authorization computer is determined not to be capable of conducting the transaction of the transaction type upon determining that the response received from the authorization computer includes a decline or an error.  
(See at least Fig. 4, step 412, and associated text ¶ [0043], where the authorization computer (server) determines whether the message “fails” authorization. Alternatively, Maw at Fig. 6, step 6110, and associated test ¶ [0080] “declined” authorization).) 

Regarding Claim 6, Chiappetti, Maw, and ISO-8583 disclose
The method of claim 1 and the subset of transaction details as explained above. 
Chiappetti further discloses
wherein the subset of transaction details comprises at least an account identifier.  
(See at least Fig. 3, element 304, “Primary Account Number: 371301111111004”)

Regarding Claim 7, Chiappetti, Maw, and ISO-8583 disclose
The method of claim 1 and responding to the transaction request as explained above. 
Chiappetti further discloses
wherein responding to the transaction request further comprises providing an indication of one or more data fields required to conduct a transaction of the transaction type.
(See at least ¶ [0047], where if an error is detected in the test message, the notification message to the merchant “provides a listing of the field(s) where the error(s) was/were found, and the type(s) of error(s) found.”)

Regarding Claim 8, Chiappetti, Maw, and ISO-8583 disclose
The method of claim 7 and the one or more data fields as explained above. 
Chiappetti further discloses
wherein the one or more data fields is determined as data fields of the number of data fields 
(See at least ¶ [0047] as explained above, “listing of the field(s).)
data fields … which include default data values within the populated prototype message.
(Examiner interprets this limitation, with Claim 7 from which it depends, as “providing an indication that the message was missing required data fields.” Chiappetti discloses said limitations. Chiappetti discloses a message comporting with the ISO-8583 data structure. ¶ [0033]. The ISO-8583 data structure mandates particular data fields (Bit) for each type of transaction message. Compare ISO-8583, § 1.2.1 “Cash Withdrawal Request Message Format” (“mandatory” in remarks section) with ISO-8583, § 1.2.3 “Deposit Request Message Format). Thus, a test message that is sent without required data fields of ISO-8583, would be rejected with an error. ¶ [0043]. The detected error is communicated to the merchant with the error “provid[ing] a listing of the field(s) where the error(s) was/were found, and the type(s) of error(s) found.” ¶ [0047].)

Regarding Claim 9, Chiappetti, Maw, and ISO-8583 disclose
The method of claim 1 and the access device as explained above. 
Chiappetti further discloses
wherein the access device is operated on behalf of a resource provider.
(This limitation is interpreted as non-function descriptive material. MPEP § 2111.05.  Should a reviewing court disagree, Chiappetti discloses that the access device is operated by a merchant on behalf of an issuer who wants the merchant to “accept their cards.” ¶ [0010].)

Regarding Claim 10, Chiappetti, Maw, and ISO-8583 disclose
The method of claim 9 and generating the populated prototype message [by] overwriting a [ ] portion of the number of data fields of the identified prototype message template with data values related to the resource provider as explained above. 
May further discloses
wherein generating the populated prototype message further comprises overwriting a second portion of the number of data fields of the identified prototype message template with data values related to the resource provider.
(This limitation is distinguished from a similar limitation rejected in Claim 1 by the underlined word “second.” Mere duplication of parts has not patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Here, the overwriting of a second portion of the number of data fields does not produce a new or unexpected result. Thus, this limitation would have no patentable significance. Id.
	However, should a reviewing court disagree, Maw discloses the test device “may assign or add data that it retrieves from memory to the message such as “merchant name,” “merchant location,” and “transaction amount.”  Filling “certain data fields of a message … stored on the payment device/card” is the first portion and “appl[ing] additional data” to the message is a second portion. ¶¶ [0076], [0077]; Fig. 6.)

Regarding Claim 11, Chiappetti disclose
A service provider computer [Fig. 5] comprising:

a processor; and a memory including instructions that, when executed with the processor, cause the service provider computer to, at least:  
(See at least Fig. 5, 504 (“processor”), 510 (“memory”) and associated text ¶ [0057] (memory storing programs that are executed by a processor).
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Chiappetti, Maw, and ISO-8583 for the same rationale presented in Claim 1 supra.

Regarding Claim 12, Chiappetti, Maw, and ISO-8583 disclose
The service provider computer of claim 11 and the populated prototype message as explained above. 
Chiappetti further discloses
wherein the populated prototype message represents a fictional transaction.
(This limitation is interpreted as non-function descriptive material. MPEP § 2111.05.  Should a reviewing court disagree, Chiappetti discloses a “test message.” ¶ [0028].)

Regarding Claim 13, Chiappetti, Maw, and ISO-8583 disclose
The service provider computer of claim 12 and the authorization computer as explained above. 
Chiappetti further discloses
wherein the authorization computer is caused to respond to the populated prototype message as if it were a real transaction.  
(See at least ¶¶ [0043] and [0044] where the authorization computer determines whether the test message “fail[s]” or “pass[es]” and notifies the merchant of the result.)

Regarding Claim 14, Chiappetti, Maw, and ISO-8583 disclose
The service provider computer of claim 11 as explained above. 
Chiappetti further discloses
further comprising an account information database including information associated with account identifiers and/or information associated with access devices.
(See at least Fig. 2, elements 2310, “cardholder database” and associate text ¶¶ [0060 & [0061], where the cardholder database “contains cardholder information provided by an issuer 1300,” which is the account identifier (PAN) provider by the issuer to the cardholder. ¶ [0077].)

Regarding Claim 15, Chiappetti, Maw, and ISO-8583 disclose
The service provider computer of claim 14, instructions, and service provider computer as explained above. 
Maw further discloses
wherein the instructions further cause the service provider computer to retrieve at least one of [merchant information] from the account information database.  
(See at least ¶ [0057], where the customer data manger retrieves information from the cardholder database 2310. ¶ [0077] where “additional data to the test scenario is retrieved from memory” such as “merchant information,” associated with the access device. The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 16, Chiappetti, Maw, and ISO-8583 disclose
The service provider computer of claim 15 and at least a [ ] portion of the number of data fields are overwritten to include the information associated with … the information associated with the access device as explained above. 
Maw further discloses
wherein at least a second portion of the number of data fields are overwritten to include the information associated with 
(This limitation is distinguished from a similar limitation rejected in Claims 11 and 15 by the underlined word “second.” Mere duplication of parts has not patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Here, the overwriting of a second portion of the number of data fields does not produce a new or unexpected result. Thus, this limitation would have no patentable significance. Id.
	However, should a reviewing court disagree, Maw discloses the test device “may assign or add data that it retrieves from memory to the message such as “merchant name,” “merchant location,” and “transaction amount.”  Filling “certain data fields of a message … stored on the payment device/card” is the first portion and “appl[ing] additional data” to the message is a second portion. The merchant information added by memory. ¶¶ [0076], [0077]; Fig. 6. The use of “and/or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Claims 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetti, Maw, and ISO-ISO-8583and further in view of Dominguez (Int. Pat. No. WO 2018/144036 A1 [“Dominguez”].

Regarding Claim 17, Chiappetti, Maw, and ISO-8583 disclose
The service provider computer of claim 11 and the authorization computer associated with the transaction request as explained above. 
Dominguez further discloses
wherein the authorization computer associated with the transaction request is determined based at least in part on an account identifier included within the subset of transaction details.  
(See at least ¶ [0045] where the authorization request message is routed to the authorization entity computer 160 based on routing lookup tables using account identifiers or merchant identifiers.)
It would have been obvious to one of ordinary skill in the art at the time of filing, to determine the authorization computer associated with the transaction request using an account identifier in the transaction details, as explained in Dominguez, to the known invention of Chiappetti, with the motivation to “make sure that an access device can correctly process transactions for each type of transaction device and each transaction scenario.” Dominguez, ¶ [0003].

Regarding Claim 18, Chiappetti disclose
An access device comprising: 
a processor; and a memory including instructions that, when executed with the processor, cause the access device to, at least:
(See at least Fig. 5, 504 (“processor”), 510 (“memory”) and associated text ¶ [0057] (memory storing programs that are executed by a processor).

receive, in relation to an account identifier, a transaction request indicating a transaction type; 
(See at least Fig. 3, disclosing the content of a transaction request message. “Message [transaction] type,” “processing code,” “primary account number 304”.)

determine whether the authorization provider is associated with having a capability to perform a transaction of the transaction type ; 
(See at least Fig. 4, steps 410 & 412 and associated text ¶ [0042] & [0043], where the server notifies/responds to the merchant and/or merchant POS device based on whether the message “fails” or “pass[es]” from a determination received from the GAN authorization system 100.)

upon determining that the authorization provider is not associated with having a capability to perform the transaction type, [merchant receives unacceptable results of testing] generate a request that results in a prototype message being provided to the authorization provider [resubmit test message]; and 
(See at least ¶ [0017] where transaction messages are submitted for testing, merchants are notified of results, and “any messages deemed unacceptable may be quickly corrected and resubmitted for testing. ¶ [0047] (Same).)
 
receiving a response to the prototype message from the authorization provider including an indication of whether the authorization provider is capable of conducting the transaction of the transaction type; and 
(See at least Fig. 4, steps 410, 412, 414, and associated text ¶¶ [0042]–[0045], where the server notifies/responds to the merchant and/or merchant POS device based on whether the message “fails” or “pass[es]” from a determination received from the GAN system 100. Chiappetti explains that merchant authorization messages are transmitted between the a merchant’s POS device and the issuer. Chiappetti, ¶ [0012]. The issue computer “makes a determination of whether the purchase is approved or rejected” based on the merchant authorization message. Id. If the merchant message for a purchase contains errors, that message is not “usable with a computer system set up by the issuer of the financial transaction instrument to process messages.” Id. at ¶ [0017]. Thus, Chiappetti discloses “the response comprising an indication of whether the authorization computer is capable of conducting a transaction associated with the populated prototype message” which is an error-free test message. Chiappetti, ¶ [0045].)

initiate the transaction of the transaction type upon determining that the authorization provider has the capability to perform the transaction type based on a response to the prototype message [no errors].  
(See at least Fig. 4, step 410, and associated text ¶ [0042], where no errors were detected in the test message and a pre-defied response code notification message sent to the POS device. ¶ [0045]. If no errors, the test message is sent for final certification for that message type. ¶ [0046].)
 	
Chiappetti does not disclose “determining an authorization provider associated with the account identifier.”

Dominguez further discloses
determine an authorization provider associated with the account identifier;  
(See at least ¶ [0045] where the authorization request message is routed to the authorization entity computer 160 based on routing lookup tables using account identifiers or merchant identifiers.)

Regarding Claim 19, Chiappetti, Maw, ISO-8583, and Dominguez disclose
The access device of claim 18 and the authorization provider associated with the account identifier as explained above. 
Dominguez further discloses
wherein the authorization provider associated with the account identifier is determined based on a banking identification number. 
(See at least ¶ [0045] where the authorization request message is routed to the authorization entity computer 160 based on routing lookup tables using account identifiers or merchant identifiers.)
Regarding Claim 20, Chiappetti, Maw, ISO-8583, and Dominguez disclose
The access device of claim 19 and determining whether the authorization provider is associated with having the capability to perform the transaction type as explained above. 
Dominguez further discloses
wherein determining whether the authorization provider is associated with having the capability to perform the transaction of the transaction type comprises querying a database of authorization provider capabilities.  
(See at least ¶ [0045] where the authorization request message is routed to the authorization entity computer 160 based on routing lookup tables using account identifiers or merchant identifiers. Only those authorization entities that correspond to the banking identification number can authorize the transaction (e.g., Amex cannot authorize VISA transactions)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694